


110 HR 1643 IH: Volunteer Firefighter and EMS

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1643
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. Andrews (for
			 himself, Mr. Castle,
			 Mr. Pascrell, and
			 Mr. Kuhl of New York) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To prohibit termination of employment of volunteer
		  firefighters and emergency medical personnel responding to emergencies, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter and EMS
			 Personnel Job Protection Act.
		2.DefinitionsIn this Act:
			(1)EmergencyThe
			 term emergency has the meaning given such term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
			(2)Major
			 disasterThe term major disaster has the meanings
			 given such term in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
			(3)Qualified
			 volunteer fire departmentThe term qualified volunteer
			 fire department has the meaning given such term in section 150(e) of
			 the Internal Revenue Code of 1986.
			(4)Volunteer
			 emergency medical servicesThe term volunteer emergency
			 medical services means emergency medical services performed on a
			 voluntary basis for a fire department or other emergency organization.
			(5)Volunteer
			 firefighterThe term volunteer firefighter means an
			 individual who is a member in good standing of a qualified volunteer fire
			 department.
			3.Termination of
			 employment of volunteer firefighters and emergency medical personnel
			 prohibited
			(a)Termination
			 prohibitedNo employee may be terminated, demoted, or in any
			 other manner discriminated against in the terms and conditions of employment
			 because such employee is absent from or late to the employee's employment for
			 the purpose of serving as a volunteer firefighter or providing volunteer
			 emergency medical services as part of a response to an emergency or major
			 disaster.
			(b)DeploymentThe
			 prohibition in subsection (a) shall apply to an employee serving as a volunteer
			 firefighter or providing volunteer emergency medical services if such
			 employee—
				(1)is specifically
			 deployed to respond to the emergency or major disaster in accordance with a
			 coordinated national deployment system such as the Emergency Management
			 Assistance Compact or a pre-existing mutual aid agreement; or
				(2)is a volunteer
			 firefighter who—
					(A)is a member of a
			 qualified volunteer fire department that is located in the State in which the
			 emergency or major disaster occurred;
					(B)is not a member of
			 a qualified fire department that has a mutual aid agreement with a community
			 affected by such emergency or major disaster; and
					(C)has been deployed
			 by the emergency management agency of such State to respond to such emergency
			 or major disaster.
					(c)LimitationsThe
			 prohibition in subsection (a) shall not apply to an employee who—
				(1)is absent from the
			 employee’s employment for the purpose described in subsection (a) for more than
			 14 days per calendar year;
				(2)responds on the
			 emergency or major disaster without being officially deployed as described in
			 subsection (b); or
				(3)fails to provide
			 the written verification described in subsection (e) within a reasonable period
			 of time.
				(d)Withholding of
			 payAn employer may reduce an employee’s regular pay for any time
			 that the employee is absent from the employee's employment for the purpose
			 described in subsection (a).
			(e)VerificationAn
			 employer may require an employee to provide a written verification from the
			 official of the Federal Emergency Management Agency supervising the Federal
			 response to the emergency or major disaster or a local or State official
			 managing the local or State response to the emergency or major disaster that
			 states—
				(1)the employee
			 responded to the emergency or major disaster in an official capacity;
			 and
				(2)the schedule and
			 dates of the employee's participation in such response.
				(f)Reasonable notice
			 requiredAn employee who may be absent from or late to the
			 employee’s employment for the purpose described in subsection (a) shall—
				(1)make a reasonable
			 effort to notify the employee’s employer of such absence; and
				(2)continue to
			 provide reasonable notifications over the course of such absence.
				4.Right of
			 Action
			(a)Right of
			 actionAn individual who has been terminated, demoted, or in any
			 other manner discriminated against in the terms and conditions of employment in
			 violation of the prohibition described in section 3 may bring, in a district
			 court of the United States of appropriate jurisdiction, a civil action against
			 individual's employer seeking—
				(1)reinstatement of
			 the individual’s former employment;
				(2)payment of back
			 wages;
				(3)reinstatement of
			 fringe benefits; and
				(4)if
			 the employment granted seniority rights, reinstatement of seniority
			 rights.
				(b)LimitationThe
			 individual shall commence a civil action under this section not later than 1
			 year after the date of the violation of the prohibition described in section
			 3.
			5.Study and
			 report
			(a)StudyThe
			 Secretary of Labor shall conduct a study on the impact that this Act could have
			 on the employers of volunteer firefighters or individuals who provide volunteer
			 emergency medical services and who may be called on to respond to an emergency
			 or major disaster.
			(b)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Secretary of Labor shall submit to the
			 appropriate congressional committees a report on the study conducted under
			 subsection (a).
			(c)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means the Committee on
			 Health, Education, Labor, and Pensions and the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Education and the Workforce
			 and the Committee on Small Business of the House of Representatives.
			
